        Case: 3:18-cv-01768-JGC Doc #: 41 Filed: 06/01/20 1 of 2. PageID #: 3194




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO


NESTOR ALVAREZ, individually and on              )     CASE NO. 3:18-cv-01768
behalf of K.A., a child with a disability,       )
                                                 )
                                                 )
   Plaintiffs,                                   )     JUDGE CARR
                                                 )
   v.                                            )
                                                 )
                                                 )     PLAINTIFF’S RESPONSE
SWANTON LOCAL SCHOOL DISTRICT,                   )     MEMORANDUM IN OPPOSITION
                                                 )     TO DEFENDANT’S MOTION FOR
   Defendant.                                    )     SUMMARY JUDGMENT
                                                 )




                                        STATEMENT

         In order to promote judicial economy and obviate the need from restating the same

arguments contained in the amended motion for summary judgment plaintiff relies on the

amended motion for summary judgment with corrected page numbers (ECF 26), filed on January

6, 2020, in response and opposition to defendant’s motion for summary judgement (ECF 23),

filed on January 3, 2020.

                                         CONCLUSION

         Based upon the foregoing, the Court should deny defendant’s motion for summary

judgment.

Dated: Independence, Ohio
       June 1, 2020                                         Respectfully submitted,

                                                            /s/ Andrew K. Cuddy
                                                            CUDDY LAW FIRM, PLLC
                                                            Attorneys for Plaintiffs
                                                            6100 Oak Tree Blvd., Suite 200
                                                            Independence, Ohio 44131
                                                            (315) 370-4020
     Case: 3:18-cv-01768-JGC Doc #: 41 Filed: 06/01/20 2 of 2. PageID #: 3195




                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing Response Memorandum in Opposition to

Defendant’s motion for summary judgment was filed electronically on June 1, 2020 and has been

served via the ECF system.




                                                  /s/ Andrew K. Cuddy
                                                  Andrew K. Cuddy
                                                  Attorney for Plaintiff




                                              2
